—Appeal from a judgment of the County Court of Chemung County (Danaher, *790Jr., J.), rendered June 13, 1996, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 4V2 to 9 years. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.